            Case 1:21-cv-00271-RP Document 5-2 Filed 04/01/21 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION

  JENNIFER VIRDEN,                              §
              Plaintiff,                        §
                                                §
                                                §    Civil Case No. 1:21-cv-00271-RP
  v.                                            §
                                                §
  CITY OF AUSTIN, TEXAS,                        §
              Defendant.                        §


            FIRST SUPPLEMENTAL VERIFICATION OF JENNIFER VIRDEN

I, Jennifer Virden, declare as follows:

       1.      I am the plaintiff in the present case. I am submitting this declaration to

supplement the statements I have already verified in my complaint.

       2.      I have publicly declared that I will run for City office on the 2022 ballot, in

my verified complaint and also in a press release that we prepared to announce this

lawsuit. I distributed the press release through my Facebook campaign page on March

25, 2021, and through my campaign email list through Constant Contact, on March 26,

2021. In that release, I stated that I “will be on the ballot in the city’s next general

election in November 2022.”

       3.      I have stated in the complaint that I want to raise funds to pay for

advertisements in which I would state my positions on issues in a timely manner, not

merely as someone offering an opinion but speaking as a candidate. What I mean by

that is that in addition to providing my positions/ideas regarding current issues in

Austin, I will also state that I am running for office and ask for listeners/readers to vote

for me in November 2022 to champion policies for a better Austin.




Mtn for Inj Appx 2
            Case 1:21-cv-00271-RP Document 5-2 Filed 04/01/21 Page 2 of 3




       4.      In addition to paying for advertisements, I would like to assume other

costs of organizing political efforts to advocate for better policies in Austin and lead the

effort against some of the ill-considered/imprudent policies established or proposed by

current city officials. This may include planning and hosting events as well as other

creative means of building an organized political movement in Austin, and maintaining

interest over time.

       5.      In addition to the kinds of expenses described above, I will retain some

portion of funds raised in my campaign account and continue to build it up for use

closer to election day in November 2022. Building a campaign account as large as

possible is important because I will need significant funds to run for office, especially

mayor, when there are so many issues to deal with and discuss. The more I can raise,

and the earlier I can raise it, will reflect the amount of support I have and will better

enable me to run the strongest campaign possible. The amount raised for a campaign is

also important as a statement in and of itself of the strength of a candidacy.

       6.      When I can fundraise, in my solicitations for contributions, I will generally

use the opportunity to describe my position on current issues in Austin and ask like-

minded persons to support my campaign monetarily, noting that the funds will go both

toward immediate and timely messaging on issues and to build my campaign account

for the 2022 elections.

       7.      Regarding immediate planned advertisements, I have strong positions on

several of the measures on the May 1 ballot in Austin. For example, I support

Proposition B because I support restoring commonsense public “camping” and

panhandling laws. I oppose the “Strong Mayor” Proposition F, which would replace our

city manager-council form of government and give the Mayor “veto” power over City




Mtn for Inj Appx 2
     Case 1:21-cv-00271-RP Document 5-2 Filed 04/01/21 Page 3 of 3




Mtn for Inj Appx 2
